 

Exhibit 10.34

 



CFO CONSULTING AGREEMENT

 

CFO CONSULTING AGREEMENT dated as of March 2, 2020 (this “Agreement”), between
Eastside Distilling, Inc., a Oregon corporation (the “Company”), and Glenn
Stuart Schreiner doing business as GSS Consulting, LLC. (the “Consultant”).

 

WHEREAS, the Company desires to engage Consultant to provide consulting
services, upon the terms and subject to the conditions hereinafter set forth;
and

 

WHEREAS, the Consultant has agreed to provide such consulting services, upon the
terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto agree as follows:

 

1. Independent Consultant. The Company hereby engages the Consultant, and the
Consultant will serve the Company, as a consultant. During the term of this
Agreement, the Consultant will serve as the non-employee interim chief financial
officer (“CFO”) of the Company on a part-time basis. The Company confirms that
the Consultant has been appointed as the interim CFO of the Company and will
remain as an executive officer of the Company during the term of this Agreement.

 

2. Duties, Term, and Compensation. The Consultant’s duties, term of engagement,
compensation and provisions for payment thereof are detailed in the attached
Exhibit A, which may be amended in writing from time to time by the Consultant
and agreed to by the Company, and which collectively are hereby incorporated by
reference.

 

3. Expenses. During the term of this Agreement, the Consultant shall invoice and
the Company shall reimburse the Consultant for all reasonable and approved
out-of-pocket expenses which are incurred in connection with the performance of
the duties hereunder.

 

4. Confidentiality. The Consultant acknowledges that during the engagement he
will have access to and become acquainted with various trade secrets,
inventions, innovations, processes, information, records and specifications
owned or licensed by the Company and/or used by the Company in connection with
the operation of its business including, without limitation, the Company’s
business and product processes, methods, customer lists, accounts and
procedures. The Consultant agrees that he will not disclose any of the
aforesaid, directly or indirectly, or use any of them in any manner, either
during the term of this Agreement or at any time thereafter, except as required
in the course of this engagement with the Company. All files, records,
documents, blueprints, specifications, information, letters, notes, media lists,
original artwork/creative, notebooks, and similar items relating to the business
of the Company, whether prepared by the Consultant or otherwise coming into his
possession, shall remain the exclusive property of the Company. The Consultant
shall not retain any copies of the foregoing without the Company’s prior written
permission. Upon the expiration or earlier termination of this Agreement, or
whenever requested by the Company, the Consultant shall immediately deliver to
the Company all such files, records, documents, specifications, information, and
other items in his possession or under his control.

 

5. Conflicts of Interest; Non-hire Provision. The Consultant represents that he
is free to enter into this Agreement, and that this engagement does not violate
the terms of any agreement between the Consultant and any third party. Further,
the Consultant, in rendering his duties shall not utilize any invention,
discovery, development, improvement, innovation, or trade secret in which he
does not have a proprietary interest. During the term of this agreement, the
Consultant shall devote as much of his productive time, energy and abilities to
the performance of his duties hereunder as is necessary to perform the required
duties in a timely and productive manner. The Company acknowledges that this
Agreement only obligates the Consultant to serve approximately 60 percent of his
working time with the Company, that the Consultant has other commitments. The
Consultant is expressly free to perform services for other parties while
performing services for the Company.

 

  

 

 

6. Indemnification and D&O Insurance: The Company agrees to defend, indemnify
(including, without limitation, by providing for the advancement of expenses and
reasonable attorneys’ fees) and hold harmless the Consultant for any and all
acts taken or omitted to be taken by the Consultant hereunder (except for bad
faith, gross negligence or willful misconduct) as if the Consultant was an
officer of the Company as provided in the charter and bylaws of the Company in
accordance with the same terms, conditions, limitations, standards, duties,
rights and obligations as an officer. The provisions of this Section shall
survive any termination of this Agreement. In addition, until the five (5) year
anniversary of the termination or expiration of this Agreement, the Company
shall maintain in effect liability insurance coverage for the Consultant (as an
insured person) with respect to his service under this Agreement, on the same or
more favorable terms and conditions (from the perspective of the Consultant) as
under the liability insurance policies of the Company in effect as of the date
of this Agreement.

 

7. Merger. This Agreement shall not be terminated by the merger or consolidation
of the Company into or with any other entity.

 

8. Termination. The Company may terminate this Agreement at any time by 15 days’
written notice to the Consultant.

 

9. Independent Consultant. This Agreement shall not render the Consultant an
employee, partner, agent of, or joint venture with the Company for any purpose.
The Consultant is and will remain an independent Consultant in his relationship
to the Company. The Company shall not be responsible for withholding taxes with
respect to the Consultant’s compensation hereunder. The Consultant shall have no
claim against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.

 

10. Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and assigns.

 

11. Choice of Law. The laws of the state of Colorado shall govern the validity
of this Agreement, the construction of its terms and the interpretation of the
rights and duties of the parties hereto.

 

12. Arbitration. Any controversies arising out of the terms of this Agreement or
its interpretation shall be settled in Denver, Colorado in accordance with the
rules of the American Arbitration Association, and the judgment upon award may
be entered in any court having jurisdiction thereof.

 

13. Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

 

14. Waiver. Waiver by one party hereto of breach of any provision of this
Agreement by the other shall not operate or be construed as a continuing waiver.

 

15. Assignment. The Consultant shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of the Company.

 

16. Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as follows:

 

  If to the Consultant:   Glenn Stuart Schreiner       6865 W. 56th Ave #8-107  
    Arvada, CO 80002       stuart.schreiner@gmail.com

 

  

 

 

  If to the Company:   Eastside Distilling, Inc.       Attn: Lawrence Firestone,
CEO       1001 SE Water Avenue Suite #390       Portland, OR 97214      
lfirestone@eastsidedistilling.com

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

  Eastside Distilling         By: /s/ Lawrence Firestone CEO     Lawrence
Firestone CEO         GSS Consulting, LLC         By: /s/ Glenn Stuart Schreiner
    Glenn Stuart Schreiner Principal

 

  

 

 

SCHEDULE A

 

DUTIES, TERM, AND COMPENSATION

 

DUTIES: The Consultant will perform all duties typically required of a Chief
Financial Officer, including, but not limited to accounting oversight,
preparation of quarterly and annual financial statements and other filings as
may be required and coordination with Company’s independent public accountants
with respect to quarterly reviews and annual audits.

 

He will report directly to Lawrence Firestone, CEO and to any other party
designated by Lawrence Firestone in connection with the performance of the
duties under this Agreement and shall fulfill any other duties reasonably
requested by the Company and agreed to by the Consultant.

 

TERM: This engagement shall commence upon execution of this Agreement and shall
continue in full force and effect for a term mutually agreeable to both parties,
unless terminated earlier by operation of and in accordance with this Agreement.

 

COMPENSATION:

 

As compensation for the services rendered pursuant to this Agreement, Company
shall pay Consultant $125.00 per hour.

 



  

 